(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                            HURST v. FLORIDA

        CERTIORARI TO THE SUPREME COURT OF FLORIDA

  No. 14–7505. Argued October 13, 2015—Decided January 12, 2016
Under Florida law, the maximum sentence a capital felon may receive
 on the basis of a conviction alone is life imprisonment. He may be
 sentenced to death, but only if an additional sentencing proceeding
 “results in findings by the court that such person shall be punished
 by death.” Fla. Stat. §775.082(1). In that proceeding, the sentencing
 judge first conducts an evidentiary hearing before a jury.
 §921.141(1). Next, the jury, by majority vote, renders an “advisory
 sentence.” §921.141(2). Notwithstanding that recommendation, the
 court must independently find and weigh the aggravating and miti-
 gating circumstances before entering a sentence of life or death.
 §921.141(3).
    A Florida jury convicted petitioner Timothy Hurst of first-degree
 murder for killing a co-worker and recommended the death penalty.
 The court sentenced Hurst to death, but he was granted a new sen-
 tencing hearing on appeal. At resentencing, the jury again recom-
 mended death, and the judge again found the facts necessary to sen-
 tence Hurst to death. The Florida Supreme Court affirmed, rejecting
 Hurst’s argument that his sentence violated the Sixth Amendment in
 light of Ring v. Arizona, 536 U.S. 584, in which this Court found un-
 constitutional an Arizona capital sentencing scheme that permitted a
 judge rather than the jury to find the facts necessary to sentence a
 defendant to death.
Held: Florida’s capital sentencing scheme violates the Sixth Amend-
 ment in light of Ring. Pp. 4–10.
    (a) Any fact that “expose[s] the defendant to a greater punishment
 than that authorized by the jury’s guilty verdict” is an “element” that
 must be submitted to a jury. Apprendi v. New Jersey, 530 U.S. 466,
 494. Applying Apprendi to the capital punishment context, the Ring
 Court had little difficulty concluding that an Arizona judge’s inde-
2                           HURST v. FLORIDA

                                  Syllabus

    pendent factfinding exposed Ring to a punishment greater than the
    jury’s guilty verdict authorized. 536 U.S., at 604. Ring’s analysis
    applies equally here. Florida requires not the jury but a judge to
    make the critical findings necessary to impose the death penalty.
    That Florida provides an advisory jury is immaterial. See Walton v.
    Arizona, 497 U.S. 639, 648. As with Ring, Hurst had the maximum
    authorized punishment he could receive increased by a judge’s own
    factfinding. Pp. 4–6.
       (b) Florida’s counterarguments are rejected. Pp. 6–10.
         (1) In arguing that the jury’s recommendation necessarily in-
    cluded an aggravating circumstance finding, Florida fails to appreci-
    ate the judge’s central and singular role under Florida law, which
    makes the court’s findings necessary to impose death and makes the
    jury’s function advisory only. The State cannot now treat the jury’s
    advisory recommendation as the necessary factual finding required
    by Ring. Pp. 6–7.
         (2) Florida’s reliance on Blakely v. Washington, 542 U.S. 296, is
    misplaced. There, this Court stated that under Apprendi, a judge
    may impose any sentence authorized “on the basis of the facts . . .
    admitted by the defendant,” 542 U.S., at 303. Florida alleges that
    Hurst’s counsel admitted the existence of a robbery, but Blakely ap-
    plied Apprendi to facts admitted in a guilty plea, in which the de-
    fendant necessarily waived his right to a jury trial, while Florida has
    not explained how Hurst’s alleged admissions accomplished a similar
    waiver. In any event, Hurst never admitted to either aggravating
    circumstance alleged by the State. Pp. 7–8.
         (3) That this Court upheld Florida’s capital sentencing scheme in
    Hildwin v. Florida, 490 U.S. 638, and Spaziano v. Florida, 468 U.S.
447, does not mean that stare decisis compels the Court to do so here,
    see Alleyne v. United States, 570 U. S. ___, ___ (SOTOMAYOR, J., con-
    curring). Time and subsequent cases have washed away the logic of
    Spaziano and Hildwin. Those decisions are thus overruled to the ex-
    tent they allow a sentencing judge to find an aggravating circum-
    stance, independent of a jury’s factfinding, that is necessary for impo-
    sition of the death penalty. Pp. 8–9.
         (4) The State’s assertion that any error was harmless is not ad-
    dressed here, where there is no reason to depart from the Court’s
    normal pattern of leaving such considerations to state courts. P. 10.
147 So. 3d 435, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, THOMAS, GINSBURG, and KAGAN, JJ., joined.
BREYER, J., filed an opinion concurring in the judgment. ALITO, J., filed
a dissenting opinion.
                       Cite as: 577 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–7505
                                  _________________


  TIMOTHY LEE HURST, PETITIONER v. FLORIDA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       FLORIDA

                              [January 12, 2016]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  A Florida jury convicted Timothy Lee Hurst of murder-
ing his co-worker, Cynthia Harrison. A penalty-phase jury
recommended that Hurst’s judge impose a death sentence.
Notwithstanding this recommendation, Florida law re-
quired the judge to hold a separate hearing and determine
whether sufficient aggravating circumstances existed to
justify imposing the death penalty. The judge so found
and sentenced Hurst to death.
  We hold this sentencing scheme unconstitutional. The
Sixth Amendment requires a jury, not a judge, to find each
fact necessary to impose a sentence of death. A jury’s
mere recommendation is not enough.
                                         I
  On May 2, 1998, Cynthia Harrison’s body was discov-
ered in the freezer of the restaurant where she worked—
bound, gagged, and stabbed over 60 times. The restaurant
safe was unlocked and open, missing hundreds of dollars.
The State of Florida charged Harrison’s co-worker, Timo-
thy Lee Hurst, with her murder. See 819 So. 2d 689, 692–
694 (Fla. 2002).
  During Hurst’s 4-day trial, the State offered substantial
2                    HURST v. FLORIDA

                     Opinion of the Court

forensic evidence linking Hurst to the murder. Witnesses
also testified that Hurst announced in advance that he
planned to rob the restaurant; that Hurst and Harrison
were the only people scheduled to work when Harrison
was killed; and that Hurst disposed of blood-stained evi-
dence and used stolen money to purchase shoes and rings.
   Hurst responded with an alibi defense. He claimed he
never made it to work because his car broke down. Hurst
told police that he called the restaurant to let Harrison
know he would be late. He said she sounded scared and
he could hear another person—presumably the real mur-
derer—whispering in the background.
   At the close of Hurst’s defense, the judge instructed the
jury that it could find Hurst guilty of first-degree murder
under two theories: premeditated murder or felony murder
for an unlawful killing during a robbery. The jury convicted
Hurst of first-degree murder but did not specify which
theory it believed.
   First-degree murder is a capital felony in Florida. See
Fla. Stat. §782.04(1)(a) (2010). Under state law, the max-
imum sentence a capital felon may receive on the basis of
the conviction alone is life imprisonment. §775.082(1). “A
person who has been convicted of a capital felony shall be
punished by death” only if an additional sentencing pro-
ceeding “results in findings by the court that such person
shall be punished by death.” Ibid. “[O]therwise such
person shall be punished by life imprisonment and shall
be ineligible for parole.” Ibid.
   The additional sentencing proceeding Florida employs is
a “hybrid” proceeding “in which [a] jury renders an advisory
verdict but the judge makes the ultimate sentencing
determinations.” Ring v. Arizona, 536 U.S. 584, 608, n. 6
(2002). First, the sentencing judge conducts an eviden-
tiary hearing before a jury. Fla. Stat. §921.141(1) (2010).
Next, the jury renders an “advisory sentence” of life or
death without specifying the factual basis of its recom-
                 Cite as: 577 U. S. ____ (2016)           3

                     Opinion of the Court

mendation. §921.141(2). “Notwithstanding the recom-
mendation of a majority of the jury, the court, after weigh-
ing the aggravating and mitigating circumstances, shall
enter a sentence of life imprisonment or death.”
§921.141(3). If the court imposes death, it must “set forth
in writing its findings upon which the sentence of death is
based.” Ibid. Although the judge must give the jury
recommendation “great weight,” Tedder v. State, 322
So. 2d 908, 910 (Fla. 1975) (per curiam), the sentencing
order must “reflect the trial judge’s independent judgment
about the existence of aggravating and mitigating factors,”
Blackwelder v. State, 851 So. 2d 650, 653 (Fla. 2003) ( per
curiam).
  Following this procedure, Hurst’s jury recommended a
death sentence. The judge independently agreed. See 819
So. 2d, at 694–695. On postconviction review, however,
the Florida Supreme Court vacated Hurst’s sentence for
reasons not relevant to this case. See 18 So. 3d 975
(2009).
  At resentencing in 2012, the sentencing judge conducted
a new hearing during which Hurst offered mitigating
evidence that he was not a “major participant” in the
murder because he was at home when it happened. App.
505–507. The sentencing judge instructed the advisory
jury that it could recommend a death sentence if it found
at least one aggravating circumstance beyond a reason-
able doubt: that the murder was especially “heinous,
atrocious, or cruel” or that it occurred while Hurst was
committing a robbery.        Id., at 211–212.      The jury
recommended death by a vote of 7 to 5.
  The sentencing judge then sentenced Hurst to death. In
her written order, the judge based the sentence in part on
her independent determination that both the heinous-
murder and robbery aggravators existed. Id., at 261–263.
She assigned “great weight” to her findings as well as to
the jury’s recommendation of death. Id., at 271.
4                    HURST v. FLORIDA

                      Opinion of the Court

   The Florida Supreme Court affirmed 4 to 3. 147 So. 3d
435 (2014). As relevant here, the court rejected Hurst’s
argument that his sentence violated the Sixth Amendment
in light of Ring, 536 U.S. 584. Ring, the court recognized,
“held that capital defendants are entitled to a jury deter-
mination of any fact on which the legislature conditions an
increase in the maximum punishment.” 147 So. 3d, at
445. But the court considered Ring inapplicable in light of
this Court’s repeated support of Florida’s capital sentenc-
ing scheme in pre-Ring cases. 147 So. 3d, at 446–447
(citing Hildwin v. Florida, 490 U.S. 638 (1989) (per curi-
am)); see also Spaziano v. Florida, 468 U.S. 447, 457–465
(1984). Specifically, in Hildwin, this Court held that the
Sixth Amendment “does not require that the specific
findings authorizing the imposition of the sentence of
death be made by the jury.” 490 U.S., at 640–641. The
Florida court noted that we have “never expressly over-
ruled Hildwin, and did not do so in Ring.” 147 So. 3d, at
446–447.
   Justice Pariente, joined by two colleagues, dissented
from this portion of the court’s opinion. She reiterated her
view that “Ring requires any fact that qualifies a capital
defendant for a sentence of death to be found by a jury.”
Id., at 450 (opinion concurring in part and dissenting in
part).
   We granted certiorari to resolve whether Florida’s capi-
tal sentencing scheme violates the Sixth Amendment in
light of Ring. 575 U. S. ___ (2015). We hold that it does,
and reverse.
                             II
  The Sixth Amendment provides: “In all criminal prose-
cutions, the accused shall enjoy the right to a speedy and
public trial, by an impartial jury. . . .” This right, in con-
junction with the Due Process Clause, requires that each
element of a crime be proved to a jury beyond a reasonable
                 Cite as: 577 U. S. ____ (2016)           5

                     Opinion of the Court

doubt. Alleyne v. United States, 570 U. S. ___, ___ (2013)
(slip op., at 3). In Apprendi v. New Jersey, 530 U.S. 466,
494 (2000), this Court held that any fact that “expose[s]
the defendant to a greater punishment than that author-
ized by the jury’s guilty verdict” is an “element” that must
be submitted to a jury. In the years since Apprendi, we
have applied its rule to instances involving plea bargains,
Blakely v. Washington, 542 U.S. 296 (2004), sentencing
guidelines, United States v. Booker, 543 U.S. 220 (2005),
criminal fines, Southern Union Co. v. United States, 567
U. S. ___ (2012), mandatory minimums, Alleyne, 570 U. S.,
at ___, and, in Ring, 536 U.S. 584, capital punishment.
   In Ring, we concluded that Arizona’s capital sentencing
scheme violated Apprendi’s rule because the State allowed
a judge to find the facts necessary to sentence a defendant
to death. An Arizona jury had convicted Timothy Ring of
felony murder. 536 U.S., at 591. Under state law, “Ring
could not be sentenced to death, the statutory maximum
penalty for first-degree murder, unless further findings
were made.” Id., at 592. Specifically, a judge could sen-
tence Ring to death only after independently finding at
least one aggravating circumstance. Id., at 592–593.
Ring’s judge followed this procedure, found an aggravating
circumstance, and sentenced Ring to death.
   The Court had little difficulty concluding that “ ‘the
required finding of an aggravated circumstance exposed
Ring to a greater punishment than that authorized by the
jury’s guilty verdict.’ ” Id., at 604 (quoting Apprendi, 530
U.S., at 494; alterations omitted). Had Ring’s judge not
engaged in any factfinding, Ring would have received a
life sentence. Ring, 536 U.S., at 597. Ring’s death sen-
tence therefore violated his right to have a jury find the
facts behind his punishment.
   The analysis the Ring Court applied to Arizona’s sen-
tencing scheme applies equally to Florida’s. Like Arizona
at the time of Ring, Florida does not require the jury to
6                    HURST v. FLORIDA

                     Opinion of the Court

make the critical findings necessary to impose the death
penalty. Rather, Florida requires a judge to find these
facts. Fla. Stat. §921.141(3). Although Florida incorpo-
rates an advisory jury verdict that Arizona lacked, we
have previously made clear that this distinction is imma-
terial: “It is true that in Florida the jury recommends a
sentence, but it does not make specific factual findings
with regard to the existence of mitigating or aggravating
circumstances and its recommendation is not binding on
the trial judge. A Florida trial court no more has the
assistance of a jury’s findings of fact with respect to sen-
tencing issues than does a trial judge in Arizona.” Walton
v. Arizona, 497 U.S. 639, 648 (1990); accord, State v.
Steele, 921 So. 2d 538, 546 (Fla. 2005) (“[T]he trial court
alone must make detailed findings about the existence and
weight of aggravating circumstances; it has no jury find-
ings on which to rely”).
   As with Timothy Ring, the maximum punishment Timo-
thy Hurst could have received without any judge-made
findings was life in prison without parole. As with Ring, a
judge increased Hurst’s authorized punishment based on
her own factfinding. In light of Ring, we hold that Hurst’s
sentence violates the Sixth Amendment.
                           III
  Without contesting Ring’s holding, Florida offers a bevy
of arguments for why Hurst’s sentence is constitutional.
None holds water.
                            A
   Florida concedes that Ring required a jury to find every
fact necessary to render Hurst eligible for the death pen-
alty. But Florida argues that when Hurst’s sentencing jury
recommended a death sentence, it “necessarily included a
finding of an aggravating circumstance.” Brief for Re-
spondent 44. The State contends that this finding quali-
                 Cite as: 577 U. S. ____ (2016)            7

                     Opinion of the Court

fied Hurst for the death penalty under Florida law, thus
satisfying Ring. “[T]he additional requirement that a
judge also find an aggravator,” Florida concludes, “only
provides the defendant additional protection.” Brief for
Respondent 22.
   The State fails to appreciate the central and singular
role the judge plays under Florida law. As described
above and by the Florida Supreme Court, the Florida
sentencing statute does not make a defendant eligible for
death until “findings by the court that such person shall be
punished by death.” Fla. Stat. §775.082(1) (emphasis
added). The trial court alone must find “the facts . . .
[t]hat sufficient aggravating circumstances exist” and
“[t]hat there are insufficient mitigating circumstances to
outweigh the aggravating circumstances.” §921.141(3);
see Steele, 921 So. 2d, at 546. “[T]he jury’s function under
the Florida death penalty statute is advisory only.” Spa-
ziano v. State, 433 So. 2d 508, 512 (Fla. 1983). The State
cannot now treat the advisory recommendation by the jury
as the necessary factual finding that Ring requires.
                              B
  Florida launches its second salvo at Hurst himself,
arguing that he admitted in various contexts that an
aggravating circumstance existed. Even if Ring normally
requires a jury to hear all facts necessary to sentence a
defendant to death, Florida argues, “Ring does not require
jury findings on facts defendants have admitted.” Brief for
Respondent 41. Florida cites our decision in Blakely v.
Washington, 542 U.S. 296 (2004), in which we stated that
under Apprendi, a judge may impose any sentence author-
ized “on the basis of the facts reflected in the jury verdict
or admitted by the defendant.” 542 U.S., at 303 (empha-
sis deleted). In light of Blakely, Florida points to various
instances in which Hurst’s counsel allegedly admitted the
existence of a robbery. Florida contends that these “ad-
8                    HURST v. FLORIDA

                     Opinion of the Court

missions” made Hurst eligible for the death penalty. Brief
for Respondent 42–44.
  Blakely, however, was a decision applying Apprendi to
facts admitted in a guilty plea, in which the defendant
necessarily waived his right to a jury trial. See 542 U.S.,
at 310–312. Florida has not explained how Hurst’s alleged
admissions accomplished a similar waiver.          Florida’s
argument is also meritless on its own terms. Hurst never
admitted to either aggravating circumstance alleged by
the State. At most, his counsel simply refrained from
challenging the aggravating circumstances in parts of his
appellate briefs. See, e.g., Initial Brief for Appellant in
No. SC12–1947 (Fla.), p. 24 (“not challeng[ing] the trial
court’s findings” but arguing that death was nevertheless
a disproportionate punishment).
                             C
   The State next argues that stare decisis compels us to
uphold Florida’s capital sentencing scheme. As the Flor-
ida Supreme Court observed, this Court “repeatedly has
reviewed and upheld Florida’s capital sentencing statute
over the past quarter of a century.” Bottoson v. Moore, 833
So. 2d 693, 695 (2002) (per curiam) (citing Hildwin, 490
U.S. 638; Spaziano, 468 U.S. 447). “In a comparable
situation,” the Florida court reasoned, “the United States
Supreme Court held:
    ‘If a precedent of this Court has direct application in a
    case, yet appears to rest on reasons rejected in some
    other line of decisions, the [other courts] should follow
    the case which directly controls, leaving to this Court
    the prerogative of overruling its own decisions.’ ” Bot-
    toson, 833 So. 2d, at 695 (quoting Rodriguez de Quijas
    v. Shearson/American Express, Inc., 490 U.S. 477,
    484 (1989)); see also 147 So. 3d, at 446–447 (case
    below).
                  Cite as: 577 U. S. ____ (2016)            9

                      Opinion of the Court

  We now expressly overrule Spaziano and Hildwin in
relevant part.
  Spaziano and Hildwin summarized earlier precedent to
conclude that “the Sixth Amendment does not require that
the specific findings authorizing the imposition of the
sentence of death be made by the jury.” Hildwin, 490
U.S., at 640–641. Their conclusion was wrong, and irrec-
oncilable with Apprendi. Indeed, today is not the first
time we have recognized as much. In Ring, we held that
another pre-Apprendi decision—Walton, 497 U.S. 639—
could not “survive the reasoning of Apprendi.” 536 U.S.,
at 603. Walton, for its part, was a mere application of
Hildwin’s holding to Arizona’s capital sentencing scheme.
497 U.S., at 648.
  “Although ‘ “the doctrine of stare decisis is of fundamen-
tal importance to the rule of law[,]” . . . [o]ur precedents
are not sacrosanct.’ . . . ‘[W]e have overruled prior deci-
sions where the necessity and propriety of doing so has
been established.’ ” Ring, 536 U.S., at 608 (quoting Pat-
terson v. McLean Credit Union, 491 U.S. 164, 172 (1989)).
And in the Apprendi context, we have found that “stare
decisis does not compel adherence to a decision whose
‘underpinnings’ have been ‘eroded’ by subsequent devel-
opments of constitutional law.” Alleyne, 570 U. S., at ___
(SOTOMAYOR, J., concurring) (slip op., at 2); see also United
States v. Gaudin, 515 U.S. 506, 519–520 (1995) (over-
ruling Sinclair v. United States, 279 U.S. 263 (1929));
Ring, 536 U.S., at 609 (overruling Walton, 497 U.S., at
639); Alleyne, 570 U. S., at ___ (slip op., at 15) (overruling
Harris v. United States, 536 U.S. 545 (2002)).
  Time and subsequent cases have washed away the logic
of Spaziano and Hildwin. The decisions are overruled to
the extent they allow a sentencing judge to find an aggra-
vating circumstance, independent of a jury’s factfinding,
that is necessary for imposition of the death penalty.
10                  HURST v. FLORIDA

                     Opinion of the Court

                           D
  Finally, we do not reach the State’s assertion that any
error was harmless. See Neder v. United States, 527 U.S.
1, 18–19 (1999) (holding that the failure to submit an
uncontested element of an offense to a jury may be harm-
less). This Court normally leaves it to state courts to
consider whether an error is harmless, and we see no
reason to depart from that pattern here. See Ring, 536
U.S., at 609, n. 7.
                        *    *     *
  The Sixth Amendment protects a defendant’s right to an
impartial jury. This right required Florida to base Timo-
thy Hurst’s death sentence on a jury’s verdict, not a
judge’s factfinding. Florida’s sentencing scheme, which
required the judge alone to find the existence of an aggra-
vating circumstance, is therefore unconstitutional.
  The judgment of the Florida Supreme Court is reversed,
and the case is remanded for further proceedings not
inconsistent with this opinion.
                                                So ordered.
                 Cite as: 577 U. S. ____ (2016)           1

               BREYER, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                         No. 14–7505
                          _________________


  TIMOTHY LEE HURST, PETITIONER v. FLORIDA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       FLORIDA

                      [January 12, 2016]


  JUSTICE BREYER, concurring in the judgment.
  For the reasons explained in my opinion concurring in
the judgment in Ring v. Arizona, 536 U.S. 584, 613–619
(2002), I cannot join the Court’s opinion. As in that case,
however, I concur in the judgment here based on my view
that “the Eighth Amendment requires that a jury, not a
judge, make the decision to sentence a defendant to
death.” Id., at 614; see id., at 618 (“[T]he danger of un-
warranted imposition of the [death] penalty cannot be
avoided unless ‘the decision to impose the death penalty is
made by a jury rather than by a single government offi-
cial’ ” (quoting Spaziano v. Florida, 468 U.S. 447, 469
(1984) (Stevens, J., concurring in part and dissenting in
part))). No one argues that Florida’s juries actually sen-
tence capital defendants to death—that job is left to Flor-
ida’s judges. See Fla. Stat. §921.141(3) (2010). Like the
majority, therefore, I would reverse the judgment of the
Florida Supreme Court.
                 Cite as: 577 U. S. ____ (2016)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 14–7505
                         _________________


  TIMOTHY LEE HURST, PETITIONER v. FLORIDA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       FLORIDA

                      [January 12, 2016]


   JUSTICE ALITO, dissenting.
   As the Court acknowledges, “this Court ‘repeatedly has
reviewed and upheld Florida’s capital sentencing statute
over the past quarter of a century.’ ” Ante, at 8. And as
the Court also concedes, our precedents hold that “ ‘the
Sixth Amendment does not require that the specific find-
ings authorizing the imposition of the sentence of death be
made by the jury.’ ” Ante, at 9 (quoting Hildwin v. Florida,
490 U.S. 638, 640–641 (1989) (per curiam); emphasis
added); see also Spaziano v. Florida, 468 U.S. 447, 460
(1984). The Court now reverses course, striking down
Florida’s capital sentencing system, overruling our deci-
sions in Hildwin and Spaziano, and holding that the Sixth
Amendment does require that the specific findings author-
izing a sentence of death be made by a jury. I disagree.
                             I
  First, I would not overrule Hildwin and Spaziano with-
out reconsidering the cases on which the Court’s present
decision is based. The Court relies on later cases holding
that any fact that exposes a defendant to a greater pun-
ishment than that authorized by the jury’s guilty verdict is
an element of the offense that must be submitted to a jury.
Ante, at 5. But there are strong reasons to question
whether this principle is consistent with the original
understanding of the jury trial right. See Alleyne v. United
2                    HURST v. FLORIDA

                     ALITO, J., dissenting

States, 570 U. S. ___, ___–___ (2013) (ALITO, J., dissent-
ing) (slip op., at 1–2). Before overruling Hildwin and
Spaziano, I would reconsider the cases, including most
prominently Ring v. Arizona, 536 U.S. 584 (2002), on
which the Court now relies.
  Second, even if Ring is assumed to be correct, I would
not extend it. Although the Court suggests that today’s
holding follows ineluctably from Ring, the Arizona sen-
tencing scheme at issue in that case was much different
from the Florida procedure now before us. In Ring, the
jury found the defendant guilty of felony murder and did
no more. It did not make the findings required by the
Eighth Amendment before the death penalty may be
imposed in a felony-murder case. See id., at 591–592, 594;
Enmund v. Florida, 458 U.S. 782 (1982); Tison v. Arizona,
481 U.S. 137 (1987). Nor did the jury find the presence of
any aggravating factor, as required for death eligibility
under Arizona law. Ring, supra, at 592–593. Nor did it
consider mitigating factors. And it did not determine
whether a capital or noncapital sentence was appropriate.
Under that system, the jury played no role in the capital
sentencing process.
  The Florida system is quite different. In Florida, the
jury sits as the initial and primary adjudicator of the
factors bearing on the death penalty. After unanimously
determining guilt at trial, a Florida jury hears evidence of
aggravating and mitigating circumstances. See Fla. Stat.
§921.141(1) (2010). At the conclusion of this separate
sentencing hearing, the jury may recommend a death
sentence only if it finds that the State has proved one or
more aggravating factors beyond a reasonable doubt and
only after weighing the aggravating and mitigating fac-
tors. §921.141(2).
  Once the jury has made this decision, the trial court
performs what amounts, in practical terms, to a reviewing
function. The judge duplicates the steps previously per-
                  Cite as: 577 U. S. ____ (2016)            3

                      ALITO, J., dissenting

formed by the jury and, while the court can impose a
sentence different from that recommended by the jury, the
judge must accord the jury’s recommendation “great
weight.” See Lambrix v. Singletary, 520 U.S. 518, 525–
526 (1997) (recounting Florida law and procedure). In-
deed, if the jury recommends a life sentence, the judge
may override that decision only if “the facts suggesting a
sentence of death were so clear and convincing that virtu-
ally no reasonable person could differ.” Tedder v. State,
322 So. 2d 908, 910 (Fla. 1975) (per curiam). No Florida
trial court has overruled a jury’s recommendation of a life
sentence for more than 15 years.
   Under the Florida system, the jury plays a critically
important role. Our decision in Ring did not decide
whether this procedure violates the Sixth Amendment,
and I would not extend Ring to cover the Florida system.
                              II
   Finally, even if there was a constitutional violation in
this case, I would hold that the error was harmless beyond
a reasonable doubt. See Chapman v. California, 386 U.S.
18, 24 (1967). Although petitioner attacks the Florida
system on numerous grounds, the Court’s decision is based
on a single perceived defect, i.e., that the jury’s determina-
tion that at least one aggravating factor was proved is not
binding on the trial judge. Ante, at 6. The Court makes
no pretense that this supposed defect could have preju-
diced petitioner, and it seems very clear that it did not.
   Attempting to show that he might have been prejudiced
by the error, petitioner suggests that the jury might not
have found the existence of an aggravating factor had it
been instructed that its finding was a prerequisite for the
imposition of the death penalty, but this suggestion is
hard to credit. The jury was told to consider two aggravat-
ing factors: that the murder was committed during the
course of a robbery and that it was especially “heinous,
4                    HURST v. FLORIDA

                     ALITO, J., dissenting

atrocious, or cruel.” App. 212. The evidence in support of
both factors was overwhelming.
  The evidence with regard to the first aggravating fac-
tor—that the murder occurred during the commission of a
robbery—was as follows. The victim, Cynthia Harrison,
an assistant manager of a Popeye’s restaurant, arrived at
work between 7 a.m. and 8:30 a.m. on the date of her
death. When other employees entered the store at about
10:30 a.m., they found that she had been stabbed to death
and that the restaurant’s safe was open and the previous
day’s receipts were missing. At trial, the issue was
whether Hurst committed the murder. There was no
suggestion that the murder did not occur during the rob-
bery. Any alternative scenario—for example, that Cynthia
Harrison was first murdered by one person for some
reason other than robbery and that a second person
came upon the scene shortly after the murder and some-
how gained access to and emptied the Popeye’s safe—is
fanciful.
  The evidence concerning the second aggravating fac-
tor—that the murder was especially “heinous, atrocious, or
cruel”—was also overwhelming. Cynthia Harrison was
bound, gagged, and stabbed more than 60 times. Her
injuries included “facial cuts that went all the way down to
the underlying bone,” “cuts through the eyelid region” and
“the top of her lip,” and “a large cut to her neck which
almost severed her trachea.” Id., at 261. It was estimated
that death could have taken as long as 15 minutes to
occur. The trial court characterized the manner of her
death as follows: “The utter terror and pain that Ms.
Harrison likely experienced during the incident is unfath-
omable. Words are inadequate to describe this death, but
the photographs introduced as evidence depict a person
bound, rendered helpless, and brutally, savagely, and
unmercifully slashed and disfigured. The murder of Ms.
Harrison was conscienceless, pitiless, and unnecessarily
                  Cite as: 577 U. S. ____ (2016)            5

                      ALITO, J., dissenting

torturous.” Id., at 261–262.
   In light of this evidence, it defies belief to suggest that
the jury would not have found the existence of either
aggravating factor if its finding was binding. More than
17 years have passed since Cynthia Harrison was brutally
murdered. In the interest of bringing this protracted
litigation to a close, I would rule on the issue of harmless
error and would affirm the decision of the Florida Su-
preme Court.